Name: Council Regulation (EEC) No 1988/93 of 19 July 1993 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria
 Type: Regulation
 Subject Matter: political geography;  prices;  plant product
 Date Published: nan

 No L 182/4 Official Journal of the European Communities 24. 7. 93 COUNCIL REGULATION (EEC) No 1988/93 of 19 July 1993 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic , Slovakia, Romania and Bulgaria HAS ADOPTED THIS REGULATION : Article 1 Minimum import prices for the products listed in the Annex and originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria shall be fixed for each marketing year in the light of :  the prices for Community products and products imported from the countries concerned in previous years,  the trend in quantities imported during the year preceding that for which the prices are to be fixed,  the general trend on the Community market in this sector,  the level of customs duties. Article 2 Where the minimum prices referred to in Article 1 are not observed, the Commission shall decide on the measures required to ensure that a minimum import price is observed for each consignment and that countervailing charges are collected. Article 3 Detailed rules for the application of this Regulation shall be laid down and minimum import prices shall be fixed in accordance with the procedure provided for in Article 33 of Regulation (EEC) No 1035/72 (2) and in Article 22 of Regulation (EEC) No 426/86 (3). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Regulation (EEC) No 1333/92 is hereby repealed with effect from that date. However, this Regulation shall apply, with regard to imports of the products referred to in the Annex and originating in Bulgaria, as from the date of entry into force of the Interim Agreement with that country. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Europe Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, the Republic of Poland, the Czech, and Slovak Federal Republic and Romania, of the other part, were signed on 16 December 1991 and 1 February 1993 ; whereas, pending the entry into force of those Agree ­ ments, the Community has concluded Interim Agree ­ ments on trade and trade-related measures with the coun ­ tries in question ; Whereas the Czech Republic and the Slovak Republic have declared to the Community that as successor States to the Czech and Slovak Federal Republic, they will continue to be subject to all obligations arising under all agreements between the Czech and Slovak Federal Republic and the European Communities, and in parti ­ cular under the Interim Agreement ; Whereas with regard to Bulgaria, the provisions of this Regulation shall not apply until the entry into force of the Interim Agreement between the European Economic Community and the European Coal and Steel Treaty, of the one part, and the Republic of Bulgaria, of the other part ; Whereas the Interim Agreements provide for the fixing of minimum import prices for certain soft fruits originating in these countries ; whereas Council Regulation (EEC) No 1333/92 18 May 1992 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland and Czechoslovakia (') applies this system for certain soft fruits originating in those coun ­ tries ; whereas, in order to extend this system to apply to soft fruits originating in Romania and Bulgaria, the afore ­ said Regulation should be repealed and another Regula ­ tion should be adopted covering also the additional origins ; Whereas the minimum import prices are fixed for each marketing year in the light of the trend in prices for Community products and imported products, the trend in quantities imported, the trend on the Community market in this sector and the level of customs duties ; whereas provision should also be made for the possibility of intro ­ ducing the required measures should the minimum prices thus fixed not be observed, 0 Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (OJ No L 118, 20. 5 . 1972, p. 1 .) Regulation as last amended by Regulation (EEC) No 746/93 (OJ No L 77, 31 . 3 . 1993, p. 14)' (3) Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (OJ No L 49, 27. 2. 1986, p. 1 ). Re ­ gulation as last amended by Regulation (EEC) No 1569/92 (OJ No L 166, 20 . 6. 1992, p. 5).0 OJ No L 145, 27. 5. 1992, p. 3 . 24. 7. 93 Official Journal of the European Communities No L 182/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1993 . For the Council The President A. BOURGEOIS ANNEX CN code Description ex 0810 10 10 Strawberries from 1 May to 31 July, for processing ex 0810 10 90 Strawberries from 1 August to 30 April, for processing ex 0810 20 10 Raspberries for processing ex 0810 30 10 Blackcurrants for processing ex 0810 30 30 Redcurrants for processing 0811 10 11 Strawberries, frozen, containing added sugar or other sweetening matter, with a sugar content exceeding 13 % by weight 0811 10 19 Strawberries, frozen, containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight 0811 10 90 Strawberries, frozen, not containing added sugar or other sweetening matter ex 0811 20 19 Raspberries, frozen, containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight 0811 20 31 Raspberries, frozen, not containing added sugar or other sweetening matter 0811 20 39 Blackcurrants, frozen, not containing added sugar or other sweetening matter 0811 20 51 Redcurrants, frozen, not containing added sugar or other sweetening matter